DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Claim 8, line 2, replace “of 5 about” with –of about 5--.  Appropriate correction is required.
Claim 15, line 3 remove first occurrence of “less”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6-10,12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2009/0323253) in view of Park et al. (US 2020/0051745).
Regarding claim 1, Kobayashi et al. disclose an electronic component comprising:
a multilayer body including a multilayer main body (9) and side gap portions (@7 & 8) , the multilayer main body including an inner layer portion including dielectric layers (2)  and internal nickel electrode layers (12, 13 – [0060]) laminated alternately therein, and including end surfaces (5, 6) provided on both sides in a length direction intersecting a lamination direction, wherein the internal nickel electrode layers are exposed at the end surfaces (5, 6), the side gap portions being provided on both sides of the multilayer main body in a width direction intersecting the lamination direction and the length direction;
external nickel layers (20 – [0060]) on the end surfaces of the multilayer body; and  external copper electrode layers (22 – [0069]) covering the end surfaces on which the external nickel layers (20) are provided; wherein
the multilayer body includes a rounded ridge portion (fig. 3);
the external nickel layers (20) are each provided on the end surface (5, 6) of the multilayer body, in a region other than a region including the rounded ridge portion (fig. 3); and
a nickel layer (23) and a tin layer (23) are provided outside the external copper electrode layer (22 – table 3).
Kobayashi et al. disclose the claimed invention except for a deviation amount in the width direction between positions of ends of two internal nickel electrode layers adjacent in the lamination direction on both side surfaces is about 0.5 µm or less.
Park et al. disclose a multilayer ceramic capacitor where a deviation amount in a width direction between positions of ends of two internal nickel electrode layers (121, 122) adjacent in a lamination direction (T) on both side surfaces is about 0.5 µm or less (when the ratio of tc1 and tc2 is 1 – [0089]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kobayashi et al. so that a deviation amount in the width direction between positions of ends of two internal nickel electrode layers adjacent in the lamination direction on both side surfaces is about 0.5 µm or less, since such a modification would form a reduced size multilayer ceramic capacitor having high capacitance. 
Regarding claim 2, Kobayashi et al. disclose a dimension of the external nickel layer (20) in the lamination direction is defined as TN, and a dimension of the multilayer body in the lamination direction is defined as TO, a relationship of TN < TO is satisfied (see fig. 3) ; and where a dimension of the external nickel layer (20) in the width direction is defined as WN, and a dimension of the multilayer body in the width direction is defined as WO, a relationship of WN < WO is satisfied [0069].
Regarding claim 6, the modified Kobayashi et al. disclose outer layer portions (@3 & @4) on both sides of the inner layer portion in the lamination direction (fig. 2)
The modified Kobayashi et al. disclose the claimed invention except for the outer layer portion has a thickness larger than a thickness of the side gap portion.
Park et al. disclose a multilayer ceramic capacitor where the upper and lower cover portions have a thickness of 20 µm [0057] and side gap portions having a thickness of 10 µm [0061].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kobayashi et al. so that the outer layer portion has a thickness larger than a thickness of the side gap portion, since such a modification would form a small multilayer ceramic capacitor having desired capacitance. 
Regarding claim 7, the modified Kobayashi et al. disclose outer layer portions on both sides of the inner layer portion in the lamination direction (see fig. 2, @ 3 & @4); wherein
the outer layer portions include a lower outer layer portion on a first side (fig. 2, @ 4) on which a substrate is mounted, and an upper outer layer portion (fig. 2 @ 4) on a second side opposite to the first side in the lamination direction of the inner layer portion.
The modified Kobayashi et al. disclose the claimed invention except for the upper outer layer portion has a thickness of about 10 µm to about 20 µm.
Park et al. disclose a multilayer ceramic capacitor where the upper and lower cover portions have a thickness of 20 µm [0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the multilayer ceramic capacitor of Kobayashi et al. so that the upper and lower cover portions have a thickness of 20 µm, since such a modification would form a ceramic capacitor having thin outer layers (reduced size) and high capacitance.
Regarding claim 8, the modified Kobayashi et al. disclose the claimed invention except for the side gap portions each has a thickness ts of about 5µm < ts < about 12 µm.
Park et al. disclose a multilayer ceramic capacitor wherein side gap portions each have a thickness of ts of about 5µm < ts < about 12 µm [0061]- [0063].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kobayashi et al. so that the side gap portions each have a thickness of ts of about 5µm < ts < about 12 µm, since such a modification would form a multilayer ceramic capacitor having thin side gap portions and high capacitance. 
Regarding claim 9, the modified Kobayashi et al. disclose the electronic component comprises a multilayer ceramic capacitor [0004].
Regarding claim 10, the modified Kobayashi et al. disclose a dimension of the multilayer body in the length direction is about 0.2 mm or more and about 10 mm or less (table 1), a dimension of the multilayer body in the width direction is about 0.1 mm or more and about 5 mm or less (table 1), and a dimension of the multilayer body in the lamination direction is about 0.1 mm or more and about 5 mm or less (table 1).
Regarding claim 12, the modified Kobayashi et al. disclose a thickness of each of the dielectric layers can be 0.50 µm [0060].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding claim 13, the modified Kobayashi et al. disclose the number of layers contained in the multilayer ceramic capacitor is about 220 (table 1).
The modified Kobayashi et al. do not expressly state the number of the dielectric layers included in the multilayer main body is fifteen or more and 700 or less.
It is well known in the art to form a multilayer ceramic capacitor having between 15 and 700 dielectric layers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kobayashi et al. so that it contains between 15 and 700 dielectric layers, since such a modification would form a multilayer ceramic capacitor having desired capacitance.  
Regarding claim 14, the modified Kobayashi et al. disclose the claimed invention except for a thickness of each of the internal nickel electrode layers is about 0.25 µm or more and about 0.33 µm or less.
Park et al. disclose a multilayer ceramic capacitor where a thickness of each internal electrode layer is about 0.25 to 0.33 µm [0088].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the multilayer ceramic capacitor of the modified Kobayashi et al. so that a thickness of each internal electrode layer is between about 0.25 to 0.33 µm, since such a modification would form a capacitor having thin internal electrode layers and desired capacitance. 
Regarding claim 15, the modified Kobayashi et al. disclose the number of layers contained in the multilayer ceramic capacitor is 220 (table 1). 
The modified Kobayashi et al. disclose the claimed invention except for a number of the internal nickel electrode layers is fifteen or more and 700 or less.
A multilayer ceramic capacitor having 15 to 700 internal electrodes is known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kobayashi et al. so to include 15 to 700 internal electrodes, since such a modification would form a capacitor having desired capacitance. 
Regarding claim 17, the modified Kobayashi et al. disclose each of the upper outer layer portion (@ 3) and the lower outer layer portion (@ 4) is made of the same material as the dielectric layers of the inner layer portion (2 - [0059]).

Claim(s) 1, 3-5, 9-10, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2017/0271083) in view of Park et al. (US 2020/0051745).
Regarding claim 1, Makino et al. disclose an electronic component comprising:
a multilayer body including a multilayer main body (10) and side gap portions (@13 & @ 14) , the multilayer main body including an inner layer portion including dielectric layers (20)  and internal nickel electrode layers (30- [0051]) laminated alternately therein, and including end surfaces (15, 16) provided on both sides in a length direction intersecting a lamination direction, wherein the internal nickel electrode layers are exposed at the end surfaces (15, 16), the side gap portions being provided on both sides of the multilayer main body in a width direction intersecting the lamination direction and the length direction;
external nickel layers (61 – [0067]) on the end surfaces of the multilayer body; and  external copper electrode layers (62 – [0093]) covering the end surfaces on which the external nickel layers (61) are provided; wherein
the multilayer body includes a rounded ridge portion (fig. 3);
the external nickel layers (61) are each provided on the end surface (15, 16) of the multilayer body, in a region other than a region including the rounded ridge portion (fig. 3); and
a nickel layer (63 – [0098]) and a tin layer (23 – [0098) are provided outside the external copper electrode layer (62).
Makino et al. disclose the claimed invention except for a deviation amount in the width direction between positions of ends of two internal nickel electrode layers adjacent in the lamination direction on both side surfaces is about 0.5 µm or less.
Park et al. disclose a multilayer ceramic capacitor where a deviation amount in a width direction between positions of ends of two internal nickel electrode layers (121, 122) adjacent in a lamination direction (T) on both side surfaces is about 0.5 µm or less (when the ratio of tc1 and tc2 is 1 – [0089]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Makino so that a deviation amount in the width direction between positions of ends of two internal nickel electrode layers adjacent in the lamination direction on both side surfaces is about 0.5 µm or less, since such a modification would form a reduced size multilayer ceramic capacitor having high capacitance.
Regarding claim 3, Makino et al. disclose the external nickel layer (61) includes a dielectric [0067], [0069].
Regarding claim 4, Makino et al. disclose the external copper electrode layer (62) including glass [0093]-[0094].
Regarding claim 5, Makino et al. disclose at least one of a nickel-based oxide or  silicon based oxide is provided between the external nickel layer (61) and the external copper electrode layer (62). 
While Makino et al. are silent with regard to at least one of a nickel-based oxide or silicon based oxide is provided between the external nickel layer (61) and the external copper electrode layer (62), it is understood to be an inherent feature.  Makino et al. disclose the same process of producing the multilayer ceramic capacitor as applicant describes in [0077] of the current specification.  Makino et al. disclose the external copper electrode layer is provided by coating and firing (baked) a conductive paste including copper and glass [0083]. The external copper electrode layer (62) is post-fire to be separately sintered [0196] after the multilayer body is sintered [0183].  Since the external copper electrode copper layer includes glass, at least one of a nickel based oxide and/or a silicon based oxide is formed as a composite between the external copper electrode layer (62) and the external nickel layer (61).
Regarding claim 9, Makino et al. disclose the electronic component comprises a multilayer ceramic capacitor [0005].
Regarding claim 10, Makino et al. disclose a dimension of the multilayer body in the length direction is about 0.2 mm or more and about 10 mm or less [0043], a dimension of the multilayer body in the width direction is about 0.1 mm or more and about 5 mm or less [0044], and a dimension of the multilayer body in the lamination direction is about 0.1 mm or more and about 5 mm or less [0045].
Regarding claim 12, Makino et al. disclose a thickness of each of the dielectric layers is 0.40 to 0.50 µm [0048].
Regarding claim 13, Makino et al. disclose a number of the dielectric layers included in the multilayer main body is fifteen or more and 700 or less [0047].
Regarding claim 14, Makino et al. dislcose a thickness of each of the internal nickel electrode layers is about 0.25 µm or more and about 0.33 µm or less [0052].
Regarding claim 15, Makino et al. disclose a number of the internal nickel electrode layers is fifteen or more and 700 or less [0052]. 
Regarding claim 17, Makino et al. disclose each of the upper cover layer portion and the lower cover layer portion is made of the same material as the dielectric layers of the inner portion [0045].

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2017/0271083) and Park et al. (US 2020/0051745) as applied to claim 1 and 7 above, and further in view of Seo et al. (US 2021/0057156).
Regarding claims 11 and 16, Makino et al. disclose the claimed invention except for the dielectric layers and the upper outer layer portion and the lower outer layer portion are made of a ceramic material including barium, titanium and dysprosium.
Seo et al. disclose a multilayer ceramic capacitor (abstract), wherein the dielectric layers, upper outer layer portion, and the lower outer layer portion are made of a ceramic material including barium, titanium and dysprosium (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Makino et al. to include the ceramic material of Seo et al., since such a modification would form a highly reliable multilayer ceramic capacitor having a dielectric composition with high permittivity and current reliability. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0411246
US 2019/0304697
US 2019/0180936
US 2018/0294097
US 2009/0052114
US 2008/0123249
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        

ERIC THOMAS
Primary Examiner
Art Unit 2848